FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 14, 2021

                                          No. 04-21-00376-CR

                                     Andell Brymonte PITTMAN,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR2517
                               Honorable Jennifer Pena, Judge Presiding


                                             ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice


       Appellant’s notice of appeal challenges a judgment against him, apparently from August
13, 2021, but we have not found an appealable order under trial court cause number
2016‒CR‒2517. We note that the State moved to dismiss this cause number on August 16, 2021,
because Appellant was convicted “in another case or count.”
         We ORDER Appellant to SHOW CAUSE in writing within FORTY-FIVE DAYS of the
date of this order why this appeal should not be dismissed for want of jurisdiction. If there is
another cause number associated with the judgment that Appellant is appealing, we ORDER that
it be included in an AMENDED NOTICE OF APPEAL.
       We also note that no appellate counsel has been appointed to date and trust that the trial
court will address the appointment expeditiously so that Appellant may be assisted with this
order.
           All other deadlines in this appeal are SUSPENDED pending further order of this court.
           If Appellant fails to respond, this appeal will be dismissed without further notice.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court